DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant filed a Rely on 23 June 2022 that:
Amended the abstract to describe the technical disclosure of the specification thereby overcoming the abstract objection;
Amended claims 16, 19, and 22 to remove the conditional expressions thereby ensuring that full patentable weight is given to all of the expressions therein;
Cancelled claim 22 thereby overcoming the nonfunctional descriptive material claim interpretation and related 35 USC 102 prior art rejection applying Seregin;
Amended claims 16, 19, and 21 to clarify the language therein thereby overcoming the 35 USC 112(b) rejection.
Allowable Subject Matter
Claims 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Jeong (US 2018/0160113) and (Chen US 9,609,343 B1) are the closest prior art references.   
In regards to claim 16, Jeong discloses a method for decoding a video, the method comprising:
determining whether a coding block is partitioned into 4 child coding blocks or not  {block division unit/process supports quad tree based division/partitioning which partitions the coding block into 4 child nodes as per [0113]-[0115]};
in response to the coding block being not partitioned into the 4 child coding blocks, determining whether the coding block is partitioned into 2 child coding blocks or not {block division unit/process also supports binary tree division/partitioning that divides/partitions the coding block into 2 child coding blocks.  Quad and binary tree partitioning may be selected according to various schemes such as a division flag as per [0116]-[0124].  See also divisions scheme selected according to a setting in the encoder or decoder per paragraph [0114]-[0116], or by using flags and minimum allowable division size per paragraphs [0117]-[0120] or the flags and relative sizes M and N in the MxN blocks per paragraphs [0122]-[0123] or the priority of division methods per paragraph [0124]};
in response to the coding block being partitioned into the 2 child coding blocks, partitioning the coding block into the 2 child coding blocks in either a horizontal direction or in a vertical direction {see above cites discussing vertical and horizontal division/partitioning while Fig. 13 further illustrates horizontal and vertical partitioning into 2 child coding blocks};
determining a prediction mode of a current block, the current block being one of the 2 child coding blocks {see prediction mode in [0131], [0146]-[0148], [0160], [0182]-[0183], [0207]};
determining motion information of the current block in response to the prediction mode of the current block being an inter mode {see Fig. 10 motion estimation, and [0191]-[0199] discussing highly conventional inter prediction processes of obtaining prediction signal/sample, residual signal/sample and reconstruction sample.  See also [0138]}.
Jeong does not disclose the last three “wherein” paragraphs at the end of claim 16.  Chen US 9,609,343 B1) teaches two of these three clauses as follows:
wherein the prediction sample of the current block is obtained based on a weighted sum operation of a first predicted sample and a second predicted sample of the current block {see abstract, Fig. 7 including identifying weighting function 702, Summary and column 11, line 45—column 14, line 42}
wherein the first predicted sample is derived by using the motion information of the current block and the second predicted sample is derived by using at least one reference sample adjacent to the current block {the first prediction sample from inter predictor uses motion information of the current block while the second prediction sample from intra prediction uses reference samples from the current block as discussed in the above citation}.
But neither Chen nor the other prior art of record discloses or fairly suggests the third wherein clause of claim 16 reciting
wherein a set of weights applied to the first predicted sample and the second predicted sample is determined based on whether a prediction mode of a neighboring block adjacent to the current block is inter prediction or intra prediction  


Instead, Chen teaches determining these same weights based on the intra mode of the current block {see Fig. 7 particularly identify prediction mode step 706 and the selection of weightings via steps 708-722 and column 14, line 42—column 15, line 40}.
In further contrast, Park US 2018/0288410 A1 determines these same weights but based on a location of a pixel in the current block or the temporal distance between the current picture and the reference picture {see Figs. 1, 8, [0134]-[0137]}.
Claim 19 is allowable because it recites limitations parallel to those found in claim 16.  Claims 17, 18, 20 and 21 are allowable due to their dependency upon claims 16 or 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486